Citation Nr: 1729886	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  09-22 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, E.G., and J.E.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from February 1980 to July 1980, February 1984 to February 1987, and April 1987 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The claim was remanded in February 2016 for evidentiary development, and for reasons discussed below, additional development is necessary prior to resolution of the appeal.  

The Veteran appeared at a Videoconference hearing in December 2015.  A transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a remand order of February 2016, the Board directed that all VA clinical treatment records, from 1991 to the present, be obtained and associated with the claims file.  The Board also directed that the Veteran's employment records from the National Park Service, Department of Interior be obtained.  While two efforts to contact the National Personnel Records Center (NPRC) for civilian employee records were made the RO only received verification of the Veteran's military service. The RO also specifically noted that it only received VA treatment records from 2002 to the present, and it was described for the record as not satisfying the mandates of the Board's remand.  Nonetheless, no formal finding of unavailability was made regarding civilian records of federal employment, and no attempts to secure outstanding VA treatment records, from 1991 to 2002, were conducted.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding federal records which are constructively part of the record in this case.  In this regard, the following must occur:

*VA clinical treatment records, from 1991 to 2002, must be associated with the claims file.  In particular, records of mental health treatment from this time period should be obtained and placed in the electronic record.  If VA archival record repositories must be searched (as clinical records are likely non-electronic prior to 2002), such efforts must be made and paper records should be appropriately scanned into the electronic record.  

*Contact the NPRC or other appropriate federal repository to secure post-service federal CIVILIAN employment records for the Veteran.  He had transient employment with the National Park Service of the Department of the Interior from 1991 to 2004, and any records held by that agency should be forwarded to the Board.  If records do not exist, A FORMAL FINDING OF UNAVAILABILITY or of a negative response from the federal repository (regarding civilian records) should be entered. 

*With respect to all requested records, the RO must document the efforts to obtain them and, should after exhaustive attempts have been made there are no records available, such a fact must be expressly documented in the record.   

2.  Following the above-directed development, re-adjudicate the claim to reopen.  Should the claim remain denied, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




